United States Court of Appeals
                     For the First Circuit

Nos.18-2232,18-2233,19-1910,19-1911

                         United States,

                            Appellee,

                               v.

         SCHULTZ CHAN, a/k/a JASON CHAN; SONGJIANG WANG,

                     Defendants, Appellants.




                          ERRATA SHEET

     The opinion of this Court issued on November 20, 2020, is
amended as follows:

     On Page 47, line 8, replace "Second" with "Tenth"




                                - 1 -